DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Paul Schramm  (62,050) on 1/7/2021/
The application has been amended as follows: 
In the Claims (12/23/2020):

Replace claim 13 with the following:

13.	An apparatus for wireless communication at a user equipment (UE), comprising: a processor; 
memory in electronic communication with the processor; and 
instructions stored in the memory, the instructions being executable by the processor to: 
receive, at a receiver of the UE and from a base station, a channel or interference estimation modulation symbol insertion instruction for the UE to insert 
 determine a user-specific insertion period offset for the UE based at least in part on the received insertion instruction, wherein the user-specific insertion period offset is different from another user-specific insertion period offset for another UE; 
insert the channel or interference estimation modulation symbols into the sequence of data modulation symbols in accordance with the user-specific insertion period offset and the received insertion instruction;
 perform a discrete Fourier transform (DFT) on a group of modulation symbols in the sequence of data modulation symbols, the group of modulation symbols including at least one of the channel or interference estimation modulation symbols; and 
generate a single-carrier frequency domain modulated (SC-FDM) symbol stream based at least in part on an output of the DFT.

Response to Arguments
Applicant’s arguments, see Arguments , filed 12/23/2020, with respect to the 35 U.S.C. 103 rejection of at least independent claim 1, 13, 20, 26 have been fully considered and are persuasive (specifically the arguments regarding the secondary reference to Issakov et al. (U.S. 2012/0020320).  The 35 U.S.C 103a rejections of claims 1-2, 4-5, 8-14, 16-17, 19-32  has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

“inserting the channel or interference insertion period offset for the UE based  at least in part on the received insertion instruction,” ,“inserting the channel or interference estimation modulation symbols into the sequence of data modulation symbols in accordance with the user-specific offset and the received insertion instruction” as recited by independent claim 1 and in combination with the other limitations of claim 1.

“determine a user-specific insertion period offset for the UE based at least in part on the received insertion instruction”, “insert the channel or interference insertion period offset for the UE based  at least in part on the received insertion instruction,” as recited by independent claim 13 and in combination with the other limitations of claim 13.

“transmitting, from the base station, a channel or interference estimation modulation symbol insertion instruction to insert  channel or interference estimation modulation symbols into a sequence of data modulation symbols at particular locations in the sequence;” “wherein the user-specific period offset for the UE is determined based at least in part on the transmitted insertion instruction, and wherein the plurality of data modulation symbols and channel or interference estimation modulation symbols are located in the symbol stream in accordance with the transmitted insertion instruction;” as recited by independent claim 20 and in combination with the other limitations of claim 20.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        01/11/2020